
	

113 SRES 444 ATS: Relative to the death of Harlan Mathews, former United States Senator for the State of Tennessee.
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 444
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mr. Alexander (for himself, Mr. Corker, Mr. Reid, Mr. McConnell, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Walsh, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Harlan Mathews, former United States Senator for the State of Tennessee.
	
	
		Whereas Harlan Mathews served in the United States Navy during World War II from 1944 to 1946;
		Whereas in 1950 Harlan Mathews began his career in public service by working as an advisor to
			 Governor Gordon Browning, and between 1950 and 1987 would serve as a top
			 advisor to four governors of the State of Tennessee;Whereas Harlan Mathews also served as Tennessee's Commissioner of Finance, and in 1974 was elected
			 State Treasurer by the Tennessee General Assembly;Whereas in 1993, while serving as a Deputy Governor, Governor Ned McWherter appointed Harlan
			 Mathews to the United States Senate to fill the vacancy caused by former
			 Senator Al Gore being elected Vice President of the United States;Whereas Harlan Mathews served on the Energy and Natural Resources and the Foreign Relations
			 Committees;Whereas during his tenure in the United States Senate, Harlan Mathews served with distinction and
			 integrity, and worked to be a quiet force for good for those he
			 represented; Now, therefore, be it
		
	
		That the Senate has heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable Harlan Mathews, former member of the United States Senate.
		That the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the Honorable Harlan Mathews.
		
